Citation Nr: 9906953	
Decision Date: 03/16/99    Archive Date: 03/24/99

DOCKET NO.  97-12 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased disability evaluation for 
service-connected arteriosclerotic heart disease, with 
hypertension, currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Yates, Associate Counsel




INTRODUCTION

The appellant served on active duty service from September 
1942 to December 1945 and from April 1949 to April 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  That rating decision denied an 
increased disability rating, in excess of 30 percent, for the 
appellant's service-connected arteriosclerotic heart disease, 
with hypertension.  Thereafter, the appellant filed a timely 
notice of disagreement and substantive appeal concerning this 
issue.

During the pendency of this appeal, the RO issued a rating 
decision, dated September 1996, that denied an increased 
(compensable) disability rating for the appellant's service-
connected hearing loss, right ear, and denied service 
connection for tinnitus.  In April 1997, the appellant filed 
a timely notice of disagreement addressing these two issues.  
The RO then issued a statement of the case, dated April 1997.  
However, a timely substantive appeal was never received.

A substantive appeal must be filed within 60 days from the 
date the statement of the case is mailed, or within the 
remainder of the one-year period from the date of mailing of 
the notice of determination, whichever occurs later.  38 
U.S.C.A. § 7105(d)(3) (West 1991); 38 C.F.R. § 
20.302(b)(1998).  In the absence of a properly perfected 
appeal, the Board is without jurisdiction to determine the 
merits of these additional issues.  38 U.S.C.A. §§ 7105, 
7108; Roy v. Brown, 5 Vet. App. 554 (1993).


REMAND

The appellant contends, in essence, that his service-
connected arteriosclerotic heart disease, with hypertension, 
warrants a disability rating in excess of the currently 
assigned 30 percent.

The VA has a duty to assist the veteran once his claims are 
found to be well-grounded.  38 U.S.C.A. § 5107(a)(West 1991).  
A well-grounded claim is one which is meritorious on its own 
or capable of substantiation.  It need not to be conclusive, 
but only plausible.  Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  The veteran's claim for an increased rating in this 
case is shown to be well grounded, but the duty to assist him 
in its development has not yet been fulfilled.  See Proscelle 
v. Derwinski, 2 Vet. App. 629, 632 (1992) (where a veteran 
asserted that his condition had worsened since the last time 
his claim for an increased disability evaluation for a 
service-connected disorder had been considered by VA, he 
established a well grounded claim for an increased rating).

The appellant's service-connected arteriosclerotic heart 
disease, with hypertension, was rated by the RO pursuant to 
Diagnostic Code 7005 (1996).  The schedule of ratings with 
respect to the cardiovascular system was recently revised, 
effective January 12, 1998.  See 62 Fed. Reg. 65207-65224 
(December 11, 1997).  Because the appellant's claim was 
pending at the time these regulations became effective, his 
claim should be considered under both the old rating 
regulations and the current regulations.  The RO must 
adjudicate the appellant's claim under whichever set of 
regulations is determined to be more favorable to the 
appellant.  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).

In addition to the changes in the underlying Schedule of 
Ratings, the Board finds the current medical evidence of 
record to be insufficient to determine the severity of the 
appellant's arteriosclerotic heart disorder, with 
hypertension, under the newly enacted regulations relating 
thereto.  Accordingly, a new VA examination of the heart 
should be scheduled and associated with the claims file.

The United States Court of Veterans Appeals (Court) has held, 
that when the medical evidence is inadequate, VA must 
supplement the record by seeking an advisory opinion or 
ordering another medical examination. Colvin v. Derwinski, 1 
Vet. App. 171 (1991) and Halstead v. Derwinski, 3 Vet. App. 
213 (1992).

In light of the foregoing, the Board would be remiss if it 
were to attempt to decide the issues on appeal without first 
obtaining all the pertinent evidence that is missing and 
scheduling the appellant for a new VA heart examination.  To 
ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim the case is 
REMANDED to the RO for the following development:

1.  The RO should request that the 
appellant provide the names, addresses 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who have treated him for his service-
connected arteriosclerotic heart disease, 
with hypertension, during the pendency of 
this appeal.  After obtaining any 
necessary authorizations, the RO should 
attempt to obtain copies of those 
treatment records identified by the 
appellant which have not been previously 
secured.

2.  The RO should scheduled the appellant 
for a VA cardiology examination, to be 
performed by a board certified 
cardiologist, if available, to determine 
the current manifestations of the 
appellant's service-connected 
arteriosclerotic heart disease, with 
hypertension.  All indicated tests should 
be performed and all clinical findings 
should be reported in detail, including 
any left ventricular dysfunction with an 
ejection fraction, evidence of cardiac 
hypertrophy or dilation.  Metabolic 
equivalency testing (MET) should be 
performed to determine the level of METs 
at which dyspnea, fatigue, angina, 
dizziness or syncope occur.  If a 
laboratory determination of METs by 
exercise testing cannot be performed for 
medical reasons, the examiner should 
provide an estimation of the level of 
activity (expressed in METs and supported 
by specific examples, such as slow stair 
climbing or shoveling show) that would 
result in dyspnea, fatigue, angina, 
dizziness, or syncope in the appellant.  
A detailed history should be obtained, 
including the duration and frequency of 
any anginal attacks.  The clinical 
evaluation should include standing, 
sitting and supine blood pressure 
readings.

	Any and all evaluations, tests, and 
studies deemed necessary should be 
accomplished and the findings reported in 
detail.  The examiner should indicate 
whether the appellant's cardiac status 
precludes more than light manual labor or 
precludes more than sedentary employment.  
The claims file and a copy of this remand 
must be made available to the 
cardiologist for review prior to the 
examination.  The cardiologist should 
indicate any appropriate activity 
limitations, and should specifically 
indicate whether the appellant may engage 
in manual labor or if he may not due to 
his heart disability.  A complete 
rationale must be given for all opinions 
and conclusions drawn.

3.  The RO should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the requested 
examination does not include fully 
detailed descriptions of pathology and 
all test reports, special studies or 
adequate responses to the specific 
opinions requested, the report must be 
returned for corrective action.  38 
C.F.R. § 4.2 (1998) ("if the 
[examination] report does not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes."). 
Ardison v. Brown, 6 Vet. App. 405, 407 
(1994); Abernathy v. Principi, 3 Vet. 
App. 461, 464 (1992); and Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).

4.  Subsequently, the RO should 
readjudicate the appellant's claim for an 
increased disability rating for his 
service-connected arteriosclerotic heart 
disease, with hypertension, under both 
the old and the current VA regulations 
for rating this condition, determine 
which set of regulations is more 
favorable to the veteran, and apply the 
one more favorable to the case. See 62 
Fed. Reg. 65207-65224 (December 11, 
1997); Karnas v. Derwinski, 1 Vet. App. 
308, 312-313 (1991).

Thereafter, if any issue on appeal remains denied, a 
supplemental statement of the case should be provided to the 
appellant and his representative.  After the appellant and 
his representative have had an adequate opportunity to 
respond, the appeal should be returned to the Board for 
appellate review.  No action is required by the appellant 
until he receives further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs 






	(CONTINUED ON NEXT PAGE)


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).


